Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 6, when considered as a whole, are allowable over the prior art of record.

Raffle et al. (US 20140098102 A1) – Raffle teaches a wearable apparatus/control comprising a display screen and a control device/control apparatus that comprises a casing that includes a cutout in a side peripheral surface of the casing, a touch panel configured to output a first plurality of input operation signals, wherein the touch panel comprises a capacitive sensor, and the touch panel is in the cutout of the casing (See FIG.s 1A, 1D and 2B touchpad 124, 262 is a capacitive sensing component in component housing cutout 176 on side arm of HMD[0054], [0067] and [0084]). Raffle also teaches control the display screen to display a plurality of images that corresponds to a plurality of layers; store a fixed number of first images of the plurality of images, wherein the fixed number of first images correspond to a first layer of the plurality of layers; receive a first input operation signal, of the first plurality of input operation signals, corresponding to the fixed number of first images; receive a second image based on the received first input operation signal, wherein the received second image corresponds to one of the fixed number of first images; control the display screen to 

Okada et al. (US 20130111410 A1) – Okada teaches switching a display from a fifth image of the plurality of images the third image based on the reception of the second input operation signal…, wherein the fifth image corresponds to a layer of the plurality of layers other than the second layer, the layer of the plurality of layers other than the second layer is at one of a lower level or a higher level than the second layer, and the second layer is at a lower level than the first layer, as shown in the previous Office Action.



Ross et al. (US 20120030043 A1) – Ross teaches a wearable article that may be configured to communicate with the server through a mobile terminal including, the mobile terminal may also be configured to temporarily power-up the wearable article when it sends the wearable article a transmission by modulating a short-range electromagnetic field.

Huston et al. (US 8019316 B2) – Huston teaches a lower power wake-up device including, a circuit producing a wake-up signal with a frequency selective RF amplifier that produces an amplified RF output. An RF detector detects the RF output and produces a signal W indicative of the RF output signal's presence. A threshold detector determines if the amplified output signal has reached a predetermined threshold and produces an output T. A clock signal is generated in response to the threshold detector output signal T. A data decoder logic circuit turns off the clock in the absence of an RF output signal for a time period and decodes the RF detector output W into a stream of output signals. A serial comparator compares a most recent stream of N output data from the data decoder logic with a stored reference to generate a wake-up signal that enables power to an electronic system.



Nohr (US 20040196265 A1) – A device that would poll for the presence of the RFID tag, and when the RFID tag is in suitable proximity to the device, the device powers itself on.

Lee et al. (US 20150009096 A1) - A wearable device includes a receiving unit configured to receive a signal transmitted from an external input means, a storage module configured to store a weight on an input data of the external input means, a communication module configured to perform a data communication with an external display device paired with the wearable device.

NPL Reference NXP begins shipping NFC tags that can wake up a host device. Article [online]. NFCW, 14 August 2013 [retrieved on 2021-03-10]. Retrieved from https://www.nfcw.com/2013/08/14/325492/nxp-begins-shipping-nfc-tags-that-can-wake-up-a-host-device/ - NXP teaches a tag IC that can wake up a host device when it senses another NFC device in close proximity.

The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, including at least:
turn on a power of the wearable apparatus based on a near field communication (NFC) between the control device/apparatus comprising a casing that includes a cutout 
… receive a second image from the external apparatus based on the received first input operation signal, wherein the received second image corresponds to one of the fixed number of first images; control the display screen to display the received second image in a specific region of the one of the fixed number of first images; maintain the fixed number of first images based on the received second image;
when viewed in the entire context of the independent claims.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.